DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show sensing nodes 401 and 402 as described in ¶0089 and ¶0096 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification at ¶0082, states in part, “The environmental data may be related to… AVPD.”  No explanation or definition of the acronym AVPD is provided in the specification, and Examiner is unfamiliar with the acronym AVPD.  A google search of the terms “AVPD,” “AVPD soil” and “AVPD environment science,” leads Examiner to believes that closest related meanings of AVPD is “air vapor pressure deficit” , however, a second possible meaning “average phylogenetic distinctness.” was also found.
Appropriate correction providing an explanation of the acronym AVPD is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is a sentence fragment.  
Claim 6 recites, “The method of claim 5, wherein the predictive model manipulation using data collected from third party sources to assist in the calculation of the future values of the environmental conditions.”  
 It is believed that claim 6 is meant to recite, “The method of claim 5, wherein the predictive model manipulation uses data collected from third party sources to assist in the calculation of the future values of the environmental conditions.” 
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 appears to use an adjective form in place of a noun form.  
Claim 13 recites, “The system of claim 11, creating alerts based on the different of the future value of the environmental data to the set of required values of the environmental data, based on a predetermined value.”   
It is believed that claim 13 is meant to recite, “The system of claim 11, creating alerts based on the difference of the comparing  the future value of the environmental data to the set of required values of the environmental data, based on a predetermined value.”
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: The preamble of claim 15 does not appear to be a single sentence, as a second capital A appears within the preamble and the recitations of “program instructions” within the body of the claims appears to be misnomers.
 Claim 15, recites in part, “A computer program product for predicting ideal environmental conditions to grow plants, the computer program product comprising: A computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: program instructions to …”
It is believed that claim 15 is meant to recite, or similarly recite, either: 
a) 
“A non-transitory computer readable storage medium having program instructions executable by a computing device embodied therewith, the non-transitory computer readable storage medium comprising: 
program instructions to collect data from a set of sensors, wherein the collected data is related to a set of variables and is provided to a gateway device; 
program instructions to manipulate the collected data from a first format to a second readable format for a predictive engine; 
program instructions to analyze the manipulated collected data, wherein the manipulated collected data is analyzed to determine future values for the set of variables; 
program instructions to manipulate a user interface based on the future values of the set of variables.”
 
Or b) 

A computer program product for predicting ideal environmental conditions to grow plants, the computer program product comprising: a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
execute instructions to collect data from a set of sensors, wherein the collected data is related to a set of variables and is provided to a gateway device; 
execute instructions to manipulate the collected data from a first format to a second readable format for a predictive engine; 
execute instructions to analyze the manipulated collected data, wherein the manipulated collected data is analyzed to determine future values for the set of variables; 
execute instructions to manipulate a user interface based on the future values of the set of variables


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "the calculated future values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the calculated future values" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the limitations of claims 2 and 3 are interpreted as including the limitation “wherein a future value of the environmental data is calculated,” which Examiner believes was inadvertently omitted from claim 1.
Claim 4 recites the limitation "the environmental conditions to be manipulated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the limitation of claim 4 is interpreted as "the environmental conditions to be adjusted"
Claim 7 recites the limitation "the calculated future values of the environmental conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the limitations of claims 7 are interpreted as including the limitation “wherein a future value of the environmental data is calculated,” which Examiner believes was inadvertently omitted from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bures et al. (US Pub. 2020/0322703 A1)(hereinafter Bures).
Regarding claim 1, Bures discloses a computer implemented method (Bures, Figs.1, 5 and 11 and ¶0380; FIG. 11 illustrates a method for execution by a monitoring data analysis system 140 in accordance with various embodiments of the present invention. The monitoring data analysis system can include at least one processor, such as processing module 540 and a memory, such as memory module 510, that stores executable instructions…)
for predicting ideal environmental conditions to grow plants, (Bures, ¶0022; This analysis can be utilized, for example, to calculate statistical trends… the machine learning models to generate inference data predicting current conditions and/or future conditions; ¶0421; … plurality of multi-sensor units installed across the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility; ¶0483; the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants.)
the method comprising: establishing, by one or more processors, a connection with at least one sensor, (Bures, Figs. 1 and 4-5 and ¶0017; the gateway device 130 communicates with each multi-sensor unit 120 via electromagnetic signals broadcasted by the gateway device. In some embodiments, each multi-sensor unit 120 communicates exclusively with the gateway device 130; ¶0182; Gateway device 130 can include a memory module 410, a processing module 440, a power source 430, a network interface 450, and/or a transceiver 420, connected via bus 480.; ¶0193; The monitoring data analysis system 140 can include a processing module 540 and/or a memory module 510 utilized to perform its various functions, where the processing module and/or memory module can include one or more processing devices and/or one or more memory devices stored in one or more locations…) 
wherein the sensor is able to collect data related to at least one environmental condition; (Bures, Fig. 1 and ¶0144; The set of sensor devices 1-W can include one or more soil sensors that measure properties of soil. This can include soil moisture sensors moisture levels and/or volumetric water content. This can include soil moisture sensors that include water potential sensors that include tensiometers and/or gypsum blocks. This can include soil pH sensors that measure pH levels of soil; ¶0214; …one or more incoming data packets received from the gateway device 130 can include a first air temperature measurement, a first surface temperature measurement, and a first humidity measurement captured by an air temperature sensor device, a surface temperature sensor device, and a humidity sensor device of a first multi-sensor unit 120…)
calibrating, by the one or more processors, the at least one sensor, (Bures, Fig. 1 and ¶0021; control data 1-N, each designated for transmission to a corresponding one of the set of multi-sensor units 120, via gateway device 130. The control data can… include updates to firmware, software platform, and/or functionality of the multi-sensor units 120.)
wherein the calibration is based on a set of environmental conditions desired for a plant; (Bures, 0173; These different modes of collection can be received as control data based on a determination by the monitoring data analysis system 140… ; ¶0215; The first multi-sensor units 120 can be configured to utilize its surface temperature sensor device, or a particular one of a plurality of its surface temperature sensor devices, to measure the surface temperature of at least one leaf of at least one plant being grown at the agricultural facility that is in the vicinity of the first multi-sensor unit 120; ¶0471; Control data can be transmitted to the multi-sensor units over time indicating changes to sensor device weights and/or unit weights based on their respective monitoring worth in determining productivity; ¶0479; This can further be utilized to postulate and/or determine other conditions that could be more optimal as default environmental conditions, and can be utilized to propose experiments that can be conducted to more scientifically ascertain how various measured conditions affect productivity, and whether or not corresponding control of these conditions should be adapted and/or adjusted in future operation of the facility.)
collecting, by the one or more processors, data related to the at least one environmental condition from the at least one sensor; (Bures, Figs. 1 and 2 and ¶0019;  The gateway device 130 can thus receive measurement data from some or all of the plurality of multi-sensor units 120 over time. As illustrated in FIG. 1, gateway device 130 can receive measurement data 1-N, each transmitted by one of a set of multi-sensor units 120; ¶0144; The set of sensor devices 1-W can include one or more soil sensors that measure properties of soil. This can include soil moisture sensors moisture levels and/or volumetric water content. This can include soil moisture sensors that include water potential sensors that include tensiometers and/or gypsum blocks. This can include soil pH sensors that measure pH levels of soil; ¶0214; one or more incoming data packets received from the gateway device 130 can include a first air temperature measurement, a first surface temperature measurement, and a first humidity measurement captured by an air temperature sensor device, a surface temperature sensor device, and a humidity sensor device of a first multi-sensor unit 120…)
 manipulating, by the one or more processors, the collected data, wherein the data is manipulated from a first format to a second format, (Bures, Figs. 1 and 4 and ¶0185; The gateway device 130 can be configured to convert a first type of signal received by the transceiver 420 into a second type of signal for transmission by network interface 450, where first type of signal is in accordance with a first communication protocol utilized by the transceiver 420 and where the second type of signal is different from the first type of signal and is in accordance with a second communication protocol utilized by network interface 450. The data packets included in the first type of signal can be included in and/or otherwise recoverable from the second type of signal. The processing module 440 can be utilized to perform this conversion and/or to generate the second type of signal.)
wherein the second format is readable by a predictive analyzing engine; (Bures, Figs. 1 and 4 and ¶¶0183-0185; The network interface 450 can receive data packets, corresponding to control data, from the monitoring data analysis system 140, via the network 150. ..Network interface 450 can include a wired and/or wireless connection to network 150 to facilitate transmission of data via network 150 …The communications mechanism and/or network protocol of network 150 utilized to facilitate communications between the gateway device 130 and the monitoring data analysis system 140 …where the second type of signal is different from the first type of signal and is in accordance with a second communication protocol utilized by network interface 450)
performing, by the one or more processors, a predictive model manipulation on the manipulated collected data; (Bures, ¶0022; This analysis can be utilized, for example, to calculate statistical trends… the machine learning models to generate inference data predicting current conditions and/or future conditions; ¶0203; …various functionality discussed herein, including but not limited to: determining statistical trends; .. training and performing inference functions to predict the occurrence of conditions of interest and/or to predict the values of future measurements…; ¶0421; … plurality of multi-sensor units installed across the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility)
and manipulating, by the one or more processors, a user interface to identify specific environmental conditions to be adjusted and a predetermined adjustment of those environmental conditions. (Bures, Figs. 1 and 19 and Abstract; …function output is transmitted to the client device for display via the graphical user interface; ¶0221; …these products can be utilized in analyzing and/or automatically adjusting environmental, and/or operational conditions of the facility monitored by the monitoring system 100.; ¶0325; favorable versus unfavorable success metrics can be transmitted to the client device as analysis data for display via the display device, along with corresponding correlation coefficients and/or visualization data illustrating trends; ¶0483; the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants. Step 1906 includes generating a notification for transmission to a client device for display via a display device indicating the productivity data.)
Regarding claim 2, Bures discloses, further comprising, comparing, by the one or more processors, the calculated future values to the set of environmental conditions desired for the plant.  (Bures, ¶0221; …these products can be utilized in analyzing and/or automatically adjusting environmental, and/or operational conditions of the facility monitored by the monitoring system 100; ¶0483; the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants.)
Regarding claim 3, Bures discloses wherein the calculated future values are calculated for a predetermined future time frame. (Bures, ¶0021; The control data can indicate … how often measurement is collected by various sensors of each multi-sensor units 120; ¶0203; training and performing inference functions to predict the occurrence of conditions of interest and/or to predict the values of future measurements.)
Regarding claim 4, Bures discloses wherein the user interface provides visual indicators to the environmental conditions to be manipulated. (Bures, Figs. 1,  5 and 12  and ¶0096; … this control data can be generated by and/originate … in response to the monitoring data analysis system 140 receiving user-configuration instructions from a client device 160 based on user input to graphical user interface 190 displayed by a display device 161 of client device 160;  ¶0196; The graphical user interface 190 can further display various prompts for user input, along with corresponding discrete selectable options; ¶0339; …proper control of the environmental condition can be initiated and/or conveyed to the user via graphical user interface 190.)
Regarding claim 5, Bures discloses wherein predictive model manipulation calculates future values of the environmental conditions. (Bures, ¶0483; …the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants.)
Regarding claim 6, Bures discloses wherein the predictive model manipulation using data collected from third party sources to assist in the calculation of the future values of the environmental conditions. (Bures, Fig. 1 and ¶0018; additional data sources 170 can communicate bidirectionally with the monitoring data analysis system 140; ¶0220; Additional data sources 170 can provide a variety of additional data that can be utilized to provide additional monitoring to provide more accurate information about the various conditions being monitored and/or to provide measurements for additional measurements of electrical and/or environmental conditions.)
Regarding claim 7, Bures discloses further comprising, comparing, by the one or more processors, the calculated future values of the environmental conditions with the set of desired environmental conditions(Bures, ¶0298; the output of regression models can be used to generate predicted measurement values as additional entries to the measurement database and/or can be compared to corresponding measurement thresholds to predict whether or not a condition of interest is detected.)
 for the plant. (Bures, ¶0483; the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants.)
Regarding claim 8, Bures discloses a system for predicting ideal environmental conditions to grow plants, (Bures, Fig. 1 and ¶0022; This analysis can be utilized, for example, to calculate statistical trends… the machine learning models to generate inference data predicting current conditions and/or future conditions; ¶0421; … plurality of multi-sensor units installed across the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility.)
 the system comprising: a CPU, a computer readable memory and a computer non-transitory readable storage medium associated with a computing device; (Bures, Figs. 1 and 4 and ¶0182;  Gateway device 130 can include a memory module 410, a processing module 440; ¶0186; operation data 412)
 establishing a connection with at least one sensor; (Bures, Fig. 1 and ¶0017; the gateway device 130 communicates with each multi-sensor unit 120 via electromagnetic signals broadcasted by the gateway device. In some embodiments, each multi-sensor unit 120 communicates exclusively with the gateway device 130;) 
adjusting at least one setting of the at least one sensor; (Bures, Fig. 1 and ¶0021; control data 1-N, each designated for transmission to a corresponding one of the set of multi-sensor units 120, via gateway device 130. The control data can… include updates to firmware, software platform, and/or functionality of the multi-sensor units 120.)
collecting environmental data from the sensor based on the at least one setting; (Bures, Figs. 1 and 2 and ¶0019;  The gateway device 130 can thus receive measurement data from some or all of the plurality of multi-sensor units 120 over time. As illustrated in FIG. 1, gateway device 130 can receive measurement data 1-N, each transmitted by one of a set of multi-sensor units 120; ¶0144; The set of sensor devices 1-W can include one or more soil sensors that measure properties of soil. This can include soil moisture sensors moisture levels and/or volumetric water content. This can include soil moisture sensors that include water potential sensors that include tensiometers and/or gypsum blocks. This can include soil pH sensors that measure pH levels of soil; ¶0214; one or more incoming data packets received from the gateway device 130 can include a first air temperature measurement, a first surface temperature measurement, and a first humidity measurement captured by an air temperature sensor device, a surface temperature sensor device, and a humidity sensor device of a first multi-sensor unit 120…)
 manipulating the collected environmental data, wherein the data is manipulated from a first format to a second format, (Bures, Figs. 1 and 4 and ¶0185; The gateway device 130 can be configured to convert a first type of signal received by the transceiver 420 into a second type of signal for transmission by network interface 450, where first type of signal is in accordance with a first communication protocol utilized by the transceiver 420 and where the second type of signal is different from the first type of signal and is in accordance with a second communication protocol utilized by network interface 450. The data packets included in the first type of signal can be included in and/or otherwise recoverable from the second type of signal. The processing module 440 can be utilized to perform this conversion and/or to generate the second type of signal.)
wherein the second format is readable by a predictive analyzing engine; (Bures, Figs. 1 and 4 and ¶0185; The communications mechanism and/or network protocol of network 150 utilized to facilitate communications between the gateway device 130 and the monitoring data analysis system 140 …)
performing a predictive model manipulation on the manipulated collected environmental data, wherein a future value of the environmental data is calculated; (Bures, ¶0022; This analysis can be utilized, for example, to calculate statistical trends… the machine learning models to generate inference data predicting current conditions and/or future conditions; ¶0203; …various functionality discussed herein, including but not limited to: determining statistical trends; .. training and performing inference functions to predict the occurrence of conditions of interest and/or to predict the values of future measurements…; ¶0421; … plurality of multi-sensor units installed across the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility)
and manipulating a user interface based on the future value of the environmental data. (Bures, Figs. 1 and 19 and Abstract; …function output is transmitted to the client device for display via the graphical user interface; ¶0325; favorable versus unfavorable success metrics can be transmitted to the client device as analysis data for display via the display device, along with corresponding correlation coefficients and/or visualization data illustrating trends; ¶0483; the productivity data can indicate a known and/or predicted level of favorability of the growth of the plants and/or a known and/or predicted level of favorability of the environmental conditions in the facility to optimally grow the plants. Step 1906 includes generating a notification for transmission to a client device for display via a display device indicating the productivity data.)
Regarding claim 9, Bures discloses further comprising, connecting the at least one sensor to a gateway, wherein all of the at least one sensors are connected to the gateway. (Bures, Fig. 1 and ¶0017; the gateway device 130 communicates with each multi-sensor unit 120 via electromagnetic signals broadcasted by the gateway device. In some embodiments, each multi-sensor unit 120 communicates exclusively with the gateway device 130;)
Regarding claim 10, Bures discloses wherein the collected environmental data is transferred to the gateway. (Bures, Fig. 1 and ¶0017; the gateway device 130 communicates with each multi-sensor unit 120 via electromagnetic signals broadcasted by the gateway device. In some embodiments, each multi-sensor unit 120 communicates exclusively with the gateway device 130;)
Regarding claim 11, Bures discloses, further comprising, comparing the future value of the environmental data to a set of required values of the environmental data (Bures, ¶0298; the output of regression models can be used to generate predicted measurement values as additional entries to the measurement database and/or can be compared to corresponding measurement thresholds to predict whether or not a condition of interest is detected.)
based on a plant type. (Bures, ¶0329; The monitoring data analysis system 140 can further dictate that each row of plants includes multiple different sets of plants produced by the facility, allowing the impact of these conditions on different types of plants to be determined.)
Regarding claim 12, Bures discloses wherein the calculated future value of the environmental data is for a predetermined time frame. (Bures, ¶0021; The control data can indicate … how often measurement is collected by various sensors of each multi-sensor units 120; ¶0203; training and performing inference functions to predict the occurrence of conditions of interest and/or to predict the values of future measurements.)
Regarding claim 13, Bures discloses creating alerts (Bures, ¶0318; The detection functions and/or characterization functions can be utilized to automatically generate alerts to be displayed to or otherwise communicated to users of the monitoring system 100,)
based on the different of the future value of the environmental data to the set of required values of the environmental data, based on a predetermined value. (Bures, ¶0298; the output of regression models can be used to generate predicted measurement values as additional entries to the measurement database and/or can be compared to corresponding measurement thresholds to predict whether or not a condition of interest is detected.)
Regarding claim 14, Bures discloses wherein the adjusting of the at least one setting of the at least one sensor is based on a set of required value of the environmental data. (Bures, Fig. 2 and ¶0024;  A multi-sensor unit 120 can include … set of sensor devices 1-W;   ¶0036; The operational data 212 can be configurable and/or updated based on control data received; ¶0039; At least one of the sensor devices 1-W can collect its measurements in accordance with the sensor control data ….; ¶0041; The current mode of operation can indicate a first proper subset of sensor devices 1-W that are to be turned on… and/or operable to be collecting measurements)
Regarding claim 15, Bures discloses a computer program product for predicting ideal environmental conditions to grow plants, the computer program product comprising: A computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:  (Bures, Figs.1, 5 and 11 and ¶0380; FIG. 11 illustrates a method for execution by a monitoring data analysis system 140 in accordance with various embodiments of the present invention. The monitoring data analysis system can include at least one processor, such as processing module 540 and a memory, such as memory module 510, that stores executable instructions that, when executed by the at least one processor, cause the multi-sensor unit 120 to perform the steps below;  ¶0421; …features of the monitoring data analysis system 140 can improve the technologies associated with monitoring and/or functioning of agricultural facilities by automatically generating deeper insights into correlated environmental behaviors that affect plant growth based on the collected measurements… the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility; ¶0424; In various embodiments, a non-transitory computer readable storage medium includes at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory; ¶0477; The resulting inference function can be a regression function that outputs a predicted productivity metric a continuous value, and/or that outputs a discrete value indicating a predicted level of productivity and/or whether or not desired productivity is achieved )
program instructions to collect data from a set of sensors, (Bures, Figs. 1-2 and 11 and  ¶0381; Step 1102 includes generating a plurality of first sensor collection control data... and where each of the plurality of the first sensor collection control data indicates a first proper subset of a plurality of sensor devices of the corresponding one of a plurality of multi-sensor units.)
wherein the collected data is related to a set of variables (Bures, Figs. 1-2 and 11 and ¶0144; The set of sensor devices 1-W can include one or more soil sensors that measure properties of soil. This can include soil moisture sensors moisture levels and/or volumetric water content. This can include soil moisture sensors that include water potential sensors that include tensiometers and/or gypsum blocks. This can include soil pH sensors that measure pH levels of soil;)
and is provided to a gateway device; (Bures, Figs. 1, 3 and 11; and ¶0381; Step 1106 includes receiving a plurality of first measurement data from the gateway device via the communication interface. Each of the plurality of first measurement data is received by the gateway device, via the transceiver of the gateway device, from a corresponding one of the plurality of multi-sensor units.)
program instructions to manipulate the collected data from a first format to a second readable format for a predictive engine; (Bures, Figs. 1 and 4 and ¶0185; The gateway device 130 can be configured to convert a first type of signal received by the transceiver 420 into a second type of signal for transmission by network interface 450, where first type of signal is in accordance with a first communication protocol utilized by the transceiver 420 and where the second type of signal is different from the first type of signal and is in accordance with a second communication protocol utilized by network interface 450. The data packets included in the first type of signal can be included in and/or otherwise recoverable from the second type of signal. The processing module 440 can be utilized to perform this conversion and/or to generate the second type of signal.; ¶0186; … the operation data 412, can be updated based on gateway control data received from the monitoring data analysis system 140)
program instructions to analyze the manipulated collected data, (Bures, Figs. 1 and 11 and ¶0381; Step 1108 includes generate analysis data by performing an analysis function, such as one or more functions of the function database 543, on the plurality of first measurement data.)
 wherein the manipulated collected data is analyzed to determine future values for the set of variables; (Bures, Fig. 1 and ¶0022; This analysis can be utilized, for example, to calculate statistical trends… the machine learning models to generate inference data predicting current conditions and/or future conditions; ¶0421; … plurality of multi-sensor units installed across the facility can be automatically analyzed via statistical functions and/or inference functions to generate projections and/or trends regarding productivity metrics for plant growth in the facility.)
program instruction to manipulate a user interface based on the future values of the set of variables. (Bures, Figs. 1,  5 and 12 and ¶0196; Execution of client application data 513 can cause the client device 160 to display alerts, analysis data, and/or other information generated by monitoring data analysis system 140 via graphical user interface 190. The graphical user interface 190 can further display various prompts for user input, along with corresponding discrete selectable options; ¶0392; Step 1206 includes transmitting, via communication interface, application data, such as client application data 513, to a client device such as client device 160.)
Regarding claim 16, Bures discloses, further comprising, program instructions to compare the future values to a set of base values. (Bures, ¶0298; the output of regression models can be used to generate predicted measurement values as additional entries to the measurement database and/or can be compared to corresponding measurement thresholds to predict whether or not a condition of interest is detected.)
Regarding claim 17, Bures discloses, further comprising, program instructions to further analyze the manipulated collected data with a set of third party data to calculate a second set of future values for the set of variables. (Bures, Fig. 1 and ¶0018; additional data sources 170 can communicate bidirectionally with the monitoring data analysis system 140; ¶0220; Additional data sources 170 can provide a variety of additional data that can be utilized to provide additional monitoring to provide more accurate information about the various conditions being monitored and/or to provide measurements for additional measurements of electrical and/or environmental conditions.)
Regarding claim 18, Bures discloses further comprising, program instructions to generate alerts on a user device based on the difference between the future values and the set of base values. (Bures, ¶0318; The detection functions and/or characterization functions can be utilized to automatically generate alerts to be displayed to or otherwise communicated to users of the monitoring system 100,)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687